 Case 2:19-cv-00213-RSP Document 68 Filed 05/05/20 Page 1 of 8 PageID #: 609



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

TRAXXAS, L.P.,                                  §
                                                §
       Plaintiff,                               §
                                                §        Civil Action No. 2:19-cv-213-RSP
v.                                              §
                                                §
SKULLDUGGERY, INC.,                             §
                                                §
       Defendant.                               §

                           FIRST AMENDED DISCOVERY ORDER

       After a review of the pleaded claims and defenses in this action, in furtherance of the

management of the Court’s docket under Fed. R. Civ. P. 16, and after receiving the input of the

parties to this action, it is ORDERED AS FOLLOWS:

1.     Disclosures. Except as provided by paragraph 1(j), within 30 days after the Scheduling

       Conference each party shall disclose to every other party the following information:

       (a)     the correct names of the parties to the lawsuit;

       (b)     the name, address, and telephone number of any potential parties;

       (c)     the legal theories and, in general, the factual bases of the disclosing party’s claims

               or defenses (the disclosing party need not marshal all evidence that may be

               offered at trial);

       (d)     the name, address, and telephone number of persons having knowledge of

               relevant facts, a brief statement of each identified person’s connection with the

               case, and a brief, fair summary of the substance of the information known by any

               such person;




                                                 1
Case 2:19-cv-00213-RSP Document 68 Filed 05/05/20 Page 2 of 8 PageID #: 610



     (e)   any indemnity and insuring agreements under which any person or entity carrying

           on an insurance business may be liable to satisfy part or all of a judgment entered

           in this action or to indemnify or reimburse for payments made to satisfy the

           judgment;

     (f)   any settlement agreements relevant to the subject matter of this action;

     (g)   any statement of any party to the litigation;

     (h)   in a suit alleging physical or mental injury and damages from the occurrence that

           is the subject of the case, all medical records and bills that are reasonably related

           to the injuries or damages asserted, or, in lieu thereof, an authorization permitting

           the disclosure of such medical records and bills;

     (i)   in a suit alleging physical or mental injury and damages from the occurrence that

           is the subject of the case, all medical records and bills obtained by the disclosing

           party by virtue of an authorization furnished by the requesting party; and

     (j)   for any testifying expert, by the date set by the Court in the Docket Control Order,

           each party shall disclose to the other party or parties:

           a.     the expert’s name, address, and telephone number;

           b.     the subject matter on which the expert will testify;

           c.     if the witness is retained or specially employed to provide expert

                  testimony in the case or whose duties as an employee of the disclosing

                  party regularly involve giving expert testimony:

                  1.      all documents, tangible things, reports, models, or data

                          compilations that have been provided to, reviewed by, or prepared




                                              2
 Case 2:19-cv-00213-RSP Document 68 Filed 05/05/20 Page 3 of 8 PageID #: 611



                              by or for the expert in anticipation of the expert’s testimony,

                              except to the extent protected by Fed. R. Civ. P. 26(b)(4); and

                     2.       the disclosures required by Fed. R. Civ. P. 26(a)(2)(B) and Local

                              Rule CV-26.

             d.      for all other experts, the general substance of the expert’s mental

                     impressions and opinions and a brief summary of the basis for them or

                     documents reflecting such information; and

             e.      any party shall be excused from furnishing an expert report of treating

                     physicians.

2.    Protective Orders. A Protective Order was previously entered. The Court authorizes

      any party to file under seal any document containing Confidential Information subject to

      the Protective Order.

3.    Additional Disclosures. Each party, within 45 days after the Scheduling Conference and

      without awaiting a discovery request, shall provide, to the extent not already provided, to

      every other party the following:

      (a)    a copy of all documents, data compilations, and tangible things in the possession,

             custody or control of the party that are relevant to the claims or defenses involved

             in this action. By written agreement of all parties, alternative forms of disclosure

             may be provided in lieu of paper copies. For example, the parties may agree to

             exchange images of documents electronically or by means of computer disk; or

             the parties may agree to review and copy disclosure materials at the offices of the

             attorneys representing the parties instead of requiring each side to furnish paper

             copies of the disclosure materials;




                                                3
 Case 2:19-cv-00213-RSP Document 68 Filed 05/05/20 Page 4 of 8 PageID #: 612



      (b)      a complete computation of any category of damages claimed by any party to the

               action, making available for inspection and copying under Rule 34, the documents

               or other evidentiary material on which such computation is based, including

               materials bearing on the nature and extent of the injuries suffered; and

      (c)      the documents and authorizations described in Local Rule CV-34.

      The Court shall order the disclosures set forth in paragraph 3(a), (b), and (c) in the

      absence of a showing of good cause by any party objecting to such disclosures.

4.    Discovery Limitations. Discovery in this cause is limited to the disclosures described in

      paragraphs 1 and 3 together with 25 interrogatories, 25 requests for admissions, the

      depositions of the parties, deposition on written questions of custodians of business

      records for third parties, the depositions of 3 expert witnesses per side and 10 hours per

      side for third party fact witness depositions. “Side” means a party or a group of parties

      with a common interest. Any party may move to modify these limitations for good

      cause.

5.    Privileged Information.        There is no duty to disclose privileged documents or

      information. However, the parties are directed to meet and confer concerning privileged

      documents or information after the Scheduling Conference. The parties shall exchange

      privilege logs identifying the documents or information and the basis for any disputed

      claim of privilege in a manner that, without revealing information itself privileged or

      protected, will enable the other parties to assess the applicability of the privilege or

      protection. The privilege logs must be exchanged by the deadline set in the Docket

      Control Order. Any party may move the Court for an order compelling the production of

      any privileged documents or information identified in any other party’s privilege log. If




                                                4
 Case 2:19-cv-00213-RSP Document 68 Filed 05/05/20 Page 5 of 8 PageID #: 613



      such a motion is made, the party asserting privilege shall file with the Court, within 14

      days of the filing of the motion to compel any proof in the form of declarations or

      affidavits to support their assertions of privilege, along with the documents over which

      privilege is asserted for in camera inspection. If the parties have no disputes concerning

      privileged documents or information, then the parties shall inform the Court of that fact

      by filing a notice within 14 days of the deadline set in the Docket Control Order for

      exchanging privilege logs.

6.    Pre-trial disclosures.    Each party shall provide to every other party regarding the

      evidence that the disclosing party may present at trial as follows:

      (a)    The name and, if not previously provided, the address and telephone number of

             each witness, separately identifying those whom the party expects to present at

             trial and those whom the party may call if the need arises.

      (b)    The designation of those witnesses whose testimony is expected to be presented

             by means of a deposition and, if not taken stenographically, a transcript of the

             pertinent portions of deposition testimony.

      (c)    An appropriate identification of each document or other exhibit, including

             summaries of other evidence, separately identifying those which the party expects

             to offer and those which the party may offer if the need arises.

      These disclosures shall be made at least 30 days before trial. Within 14 days thereafter,

      unless a different time is specified by the Court, a party may serve and file a list

      disclosing (1) any objections to the use under Rule 32(a) of a deposition designated by

      another party under subparagraph (B), and (2) any objections, together with the grounds

      therefor, that may be made to the admissibility of materials identified under subparagraph




                                               5
 Case 2:19-cv-00213-RSP Document 68 Filed 05/05/20 Page 6 of 8 PageID #: 614



      (C). Objections not so disclosed, other than objections under Rules 402 and 403 of the

      Federal Rules of Evidence, shall be deemed waived unless excused by the Court for good

      cause shown.

7.    Signature. The disclosures required by this order shall be made in writing and signed by

      the party or counsel and shall constitute a certification that, to the best of the signer’s

      knowledge, information and belief, such disclosure is complete and correct as of the time

      it is made. If feasible, counsel shall meet to exchange disclosures required by this order;

      otherwise, such disclosures shall be served as provided by Fed. R. Civ. P. 5. The parties

      shall promptly file a notice with the Court that the disclosures required under this order

      have taken place.

8.    Duty to Supplement. After disclosure is made pursuant to this order, each party is under

      a duty to supplement or correct its disclosures immediately if the party obtains

      information on the basis of which it knows that the information disclosed was either

      incomplete or incorrect when made or is no longer complete or true.

9.    Discovery Disputes.

      (a)    Except in cases involving claims of privilege, any party entitled to receive

             disclosures (“Requesting Party”) may, after the deadline for making disclosures,

             serve upon a party required to make disclosures (“Responding Party”) a written

             statement, in letter form or otherwise, of any reason why the Requesting Party

             believes that the Responding Party’s disclosures are insufficient. The written

             statement shall list, by category, the items the Requesting Party contends should

             be produced. The parties shall promptly meet and confer. If the parties are

             unable to resolve their dispute, then the Responding Party shall, within 14 days




                                               6
Case 2:19-cv-00213-RSP Document 68 Filed 05/05/20 Page 7 of 8 PageID #: 615



           after service of the written statement upon it, serve upon the Requesting Party a

           written statement, in letter form or otherwise, which identifies (1) the requested

           items that will be disclosed, if any, and (2) the reasons why any requested items

           will not be disclosed. The Requesting Party may thereafter file a motion to

           compel.

     (b)   An opposed discovery related motion, or any response thereto, shall not exceed

           seven pages. Attachments to a discovery related motion, or a response thereto,

           shall not exceed five pages. No further briefing is allowed absent a request or

           order from the Court.

     (c)   Prior to filing any discovery related motion, the parties must fully comply with

           the substantive and procedural conference requirements of Local Rule CV-7(h)

           and (i). Within 72 hours of the Court setting any discovery motion for a hearing,

           each party’s lead attorney (see Local Rule CV-11(a)) and local counsel shall meet

           and confer in person or by telephone, without the involvement or participation of

           other attorneys, in an effort to resolve the dispute without Court intervention.

     (d)   Counsel shall promptly notify the Court of the results of that meeting by filing a

           joint report of no more than two pages. Unless excused by the Court, each party’s

           lead attorney shall attend any discovery motion hearing set by the Court (though

           the lead attorney is not required to argue the motion). Any change to a party’s

           lead attorney designation must be accomplished by motion and order.

     (e)   Counsel are directed to contact the chambers of the undersigned for any “hot-line”

           disputes before contacting the Discovery Hotline provided by Local Rule CV-

           26(e).




                                             7
 Case 2:19-cv-00213-RSP Document 68 Filed 05/05/20 Page 8 of 8 PageID #: 616



10.   No excuses. A party is not excused from the requirements of this Discovery Order

      because it has not fully completed its investigation of the case, or because it challenges

      the sufficiency of another party’s disclosures, or because another party has not made its

      disclosures. Absent court order to the contrary, a party is not excused from disclosure

      because there are pending motions to dismiss, to remand, or to change venue.

11.   Filings. Only upon request from chambers shall counsel submit to the Court courtesy

      copies of any filings.

12.   Standing Orders. The parties and counsel are charged with notice of and are required to
.
      fully comply with each of the Standing Orders of this Court. Such are posted on the

      Court’s    website       http://www.txed.uscourts.gov/?q=judge/chief-district-judge-rodney-

      gilstrap. The substance of some such orders may be included expressly within this

      Discovery Order, while others (including the Court’s Standing Order Regarding

      Protection of Proprietary and/or Confidential Information to Be Presented to the Court

      During Motion and Trial Practice) are incorporated herein by reference.           All such

      standing orders shall be binding on the parties and counsel, regardless of whether they are

      expressly included herein or made a part hereof by reference.
       SIGNED this 3rd day of January, 2012.
      SIGNED this 5th day of May, 2020.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 8
